MEMORANDUM **
Youssef Salman Saleh, a native and citizen of Lebanon, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the Immi*461gration Judge’s order denying his motion to reopen his removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The agency did not abuse its discretion in denying reopening where Saleh received notice of the penalties for failure to depart voluntarily, and he did not file his motion to reopen within the time period for voluntary departure. See Gonzalez de Martinez v. Ashcroft, 374 F.3d 759, 762-63 (9th Cir.2004).
Saleh’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.